         Case 1:21-mj-00210-ZMF Document 1-1 Filed 02/08/21 Page 1 of 7




                                   STATEMENT OF FACTS

        Your affiant, Megan Rolander, is a Federal Bureau of Investigation Special Agent assigned
to the Counterintelligence Division. Currently, I am tasked with investigating criminal activity in
and around the Capitol grounds on January 6, 2021. As a Special Agent, I am authorized by law
or by a Government agency to engage in or supervise the prevention, detention, investigation, or
prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of



                                                 1
         Case 1:21-mj-00210-ZMF Document 1-1 Filed 02/08/21 Page 2 of 7




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On or about January 11, 2021, COMPLAINANT 1 reported "STEVE MALDONADO"
aka "STEVIE MALDONADO" aka "EMILIO MALDONADO" as an alleged subject in the
January 6, 2021 riots. COMPLAINANT 1, who has known MALDONADO for many years heard
from COMPLAINANT 2, who has also known MALDONADO for many years, that
COMPLAINANT 2 recognized MALDONADO from news coverage as one of the individuals
inside of the Capitol. COMPLAINANT 2 used their cell phone camera to take pictures of the news
coverage on the television screen which contained photographs of MALDONADO.
COMPLAINANT 2 subsequently sent the pictures to COMPLAINANT 1, which
COMPLAINANT 1 provided to FBI agents on January 17, 2021.




                        “News Photo 1”                   “News Photo 2”


        COMPLAINANT 1 then went to the FBI's website to scan the photographs of wanted
individuals. COMPLAINANT 1 recognized MALDONADO as “Photograph #20” on an FBI
poster that contained a collage of photographs of individuals wanted in connection to the violence
at the Capitol. Following an interview with agents of the Tampa Division on January 17, 2021,
COMPLAINANT 1 provided the interviewing agents with “Photograph #20.” Photograph 20 was
taken from the FBI website.


                                                 2
        Case 1:21-mj-00210-ZMF Document 1-1 Filed 02/08/21 Page 3 of 7




                                       “Photograph #20”


        COMPLAINANT 1 then contacted another individual, hereinafter COMPLAINANT 3, to
report that MALDONADO was wanted by the FBI for the riots at the Capitol. COMPLAINANT
3, who has also known MALDONADO for many years, then advised that they knew
MALDONADO was in the Capitol because COMPLAINANT 3 received videos from
MALDONADO that MALDONDO recorded of himself from outside and inside the CAPITOL.
COMPLAINANT 3 subsequently shared the videos with COMPLAINANT 2. COMPLAINANT
2 then shared the videos with COMPLAINANT 1 and COMPLAINANT 1 provided the videos to
the FBI on January 17, 2021. Screenshots of those videos are below, one of which was taken
inside the Senate Chamber:




                                            3
Case 1:21-mj-00210-ZMF Document 1-1 Filed 02/08/21 Page 4 of 7




                     Screenshot of video provided by
                         COMPLAINANT 1 of
                            MALDONADO




 Screenshot of video provided by COMPLAINANT 1 as recorded by MALDONADO




                                    4
         Case 1:21-mj-00210-ZMF Document 1-1 Filed 02/08/21 Page 5 of 7




        On or about January 19, 2021, investigating Agents conducted an online search and
obtained social media photographs of MALDONADO. Agents also obtained MALDONADO’s
driver’s license photograph which appeared to match both “Photograph #20” and the above
screenshot of MALDONADO’s face provided by COMPLAINANT 1.

      On or about January 20, 2021, COMPLAINANT 1 told interviewing Agents that the voice
heard on the video recorded inside of the Capitol sounded like MALDONADO’s voice.
COMPLAINANT 2 also told COMPLAINANT 1 that COMPLAINANT 2 recognized
MALDONADO’s voice as the voice heard on the video recorded inside of the Capitol.

        On January 23, 2021, investigating Agents received video and photos from the United
States Capitol Police (“USCP”) depicting an individual in a white hat walking around the Capitol
building, who appears consistent with the description of MALDONADO. Screenshots of those
videos are below:




      Screenshot of MALDONADO in USCP surveillance by the Ohio Clock Corridor of the Capitol.




                                               5
         Case 1:21-mj-00210-ZMF Document 1-1 Filed 02/08/21 Page 6 of 7




      Screenshot of MALDONADO in USCP surveillance by the Ohio Clock Corridor of the Capitol.


      On February 3, 2021, MALDONADO was interviewed by the FBI at his residence where
he admitted that he and his friend attended the ‘Stop the Steal’ rally in Washington, DC on January
6, 2021. MALDONADO arrived at the Capitol grounds at approximately 10:35 am.
MALDONADO admitted to entering the Capitol and entering the Senate through the doors at the
top. MALDONADO acknowledged he was the man wearing the white hat with the blue flag in
USCP surveillance footage from inside the Capitol building, screenshots included above.
MALDONADO also confirmed that he was the man in “Photograph 20”.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
STEVE OMAR MALDONADO violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime
to (1) knowingly enter or remain in any restricted building or grounds without lawful authority to
do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that STEVE OMAR
MALDONADO violated 40 U.S.C. § 5104(e)(2)(D) and (e)(2)(G), which makes it a crime to
willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly
or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent
to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of

                                                 6
         Case 1:21-mj-00210-ZMF Document 1-1 Filed 02/08/21 Page 7 of 7




Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
committee of Congress or either House of Congress; and (G) parade, demonstrate, or picket in any
of the Capitol Buildings.



                                                    _________________________________
                                                    Special Agent Megan Rolander
                                                    Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 8th day of February, 2021.


                                                                          2021.02.08
                                                                          20:54:56 -05'00'
                                                    ___________________________________
                                                    ZIA M. FARUQUI
                                                    U.S. MAGISTRATE JUDGE




                                                7
